                      UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE


TERESA STRINGER, KAREN BROOKS,
WILLIAM PAPANIA, JAYNE NEWTON,
MENACHEM LANDA, and ANDREA
ELIASON, Individually and on Behalf of All
Others Similarly Situated                          Case No. 3:21-cv-00099

                Plaintiffs,                        Judge William L. Campbell, Jr.
      v.                                           Magistrate Judge Barbara Holmes

NISSAN OF NORTH AMERICA, INC., and                 Jury Trial Demanded
NISSAN MOTOR CO., LTD.
           Defendants.



BRANDON LANE, DEBBIE O’CONNOR,
MICHELLE WILLIAMS, and WAYNE
BALNICKI, Individually and on Behalf of
All Others Similarly Situated                      Case No. 3:21-cv-00150

                Plaintiffs,                        Judge William L. Campbell, Jr.
v.                                                 Magistrate Judge Barbara Holmes

NISSAN OF NORTH AMERICA, INC.,                     Jury Trial Demanded
and NISSAN MOTOR CO., LTD.

               Defendants.

                              STIPULATION AND AGREED ORDER
       It appears to the Court, as evidenced by the signatures of counsel below, that Plaintiffs

in each of the above cases and Defendant Nissan North America, Inc. (“NNA”) (Plaintiffs and

NNA are collectively referred to as the “Parties”) stipulate as follows:

       1.     Stringer, et al v. Nissan of North America, Inc., et al., 3:21-cv-00099, Dkt. No.
1, (M.D. Tenn. Feb. 5, 2010) (“Stringer Action”) is brought by current owners of Nissan Rogue

vehicles who allege that their continuously variable transmission (“CVT”) is defective. Lane,
et al. v. Nissan of North America, Inc, et al., 3:21-cv-00150, Dkt. No. 1, (M.D. Tenn. Feb. 25,
2021) (“Lane Action”) is brought by current owners of Nissan Pathfinder vehicles who allege

that their CVT is defective.

       2.     On April 12, 2021, this Court entered a Stipulation and Agreed Order (Dkt. No.
39, the “First Consolidation Order”), which consolidated into the Stringer Action all Rogue

Plaintiffs (as defined in the First Consolidation Order) from three other actions pending before
this Court. Additionally, this Court consolidated into the Lane Action all Pathfinder Plaintiffs

(as defined in the First Consolidation Order) from one other action pending before this Court.
       3.     On April 16, 2021, the Rogue Plaintiffs filed a Consolidated Class Action

Complaint in the Stringer Action (Dkt. No. 42) and on May 17, 2021, NNA filed an Answer to

the Consolidated Class Action Complaint in the Stringer Action. (Dkt. No. 53).
       4.     Also on April 16, 2021, the Pathfinder Plaintiffs filed a Consolidated Class

Action Complaint in the Lane Action (Dkt. No. 31) and on May 17, 2021, NNA filed an Answer
to the Consolidated Class Action Complaint in the Lane Action. (Dkt. No. 36).

       5.     To promote judicial economy and preserve the Parties’ resources, the claims of

all Pathfinder Plaintiffs and Rogue Plaintiffs shall now be consolidated by amending Plaintiffs’
Consolidated Class Action Complaint in the Stringer Action to add all Pathfinder Plaintiffs

currently included in the Consolidated Class Action Complaint in the Lane Action.
       6.     By July 15, 2021, the Plaintiffs shall file an Amended Consolidated Class Action

Complaint adding the Pathfinder Plaintiffs to the Stringer Action. NNA’s response to the

Amended Consolidated Class Action Complaint in the Stringer Action shall be filed by August
15, 2021.

       The parties having agreed, it is therefore ORDERED that the Parties’ stipulation is
hereby adopted.
       IT IS SO ORDERED.



                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE
